DETAILED ACTION
This action is in response to the amended application filed 20 August 2019, claiming benefit back to 21 February 2017.
	Claims 1 – 3, 6, 9, 17, 20, 25 – 27, 32, 33, 36 – 38, 41, 44, 50, 55, and 57 are pending and have been examined; claims 4, 5, 8, 10 – 16, 17, 19, 21 – 24, 28 – 31, 34, 35, 39, 40, 42, 43, 45 – 49, 51 – 54, 56, 58, and 59 have been cancelled by Applicant. 
	This action is Non-Final.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 20 August 2019 has been considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 – 3, 6, 9, 17, 20, 25 – 27, 32, 33, 36 – 38, 41, 44, 50, 55, and 57 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claimed invention, when the claims are taken as a whole,  is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.   

Step 2A – 1: The claims recite a Judicial Exception. Exemplary claim 1 recites the limitations of recording, in at least one data storage, using the at least one processor, in the electronic process record, information associated with the detected event, the recorded information being associated with a record of the electronic process record in the at least one data storage; wherein, optionally, the recording is a real-time or substantially real-time recording. This limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.   That is, other than reciting using the at least one processor, nothing in the claim element precludes the step from practically being performed in the mind1. The mere nominal recitation of 

Step 2A – 2: This judicial exception is not integrated into a practical application, and the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The claim recites the additional elements of - providing an electronic process record to a user using at least one processor; monitoring, using at least one sensor, for an event associated with the electronic process record;  detecting, using the at least one sensor, the event associated with the electronic process record; and a computer/ processor.   The limitation of providing is merely displaying information, without significantly more.  The detecting and monitoring steps are mere data collection steps, and are recited at a high level of generality, and amount to mere data gathering, which is a form of insignificant extra-solution activity.  The computer / processor and sensor are also recited at a high level of generality.  Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer component. 
	The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer component. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
	Further, the claims do not provide for recite any improvements to the functioning of a computer, or to any other technology or technical field; applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; applying the judicial exception with, or by use of, a particular machine; effecting a transformation or reduction of a particular article to a different state or thing; or applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
	The claim is directed to the abstract idea.

	The dependent claims have the same deficiencies as their parent claims as being directed towards an abstract idea, as the dependent claims merely narrow the scope of their parent claims, and it has been held that “[i]n defining the excluded categories, the Court has ruled that the exclusion applies if a claim involves buySAFE, Inc. v. Google, Inc., 765 F.3d 1350.  )
Turning to the dependent claims, none of the claimed features of the dependent claims further limit the claimed invention in such a way to direct the claimed invention to statutory subject matter (e.g. change the scope of the claimed invention as to no longer be directed towards an abstract idea, or include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements or combination of elements in the claims other than the abstract idea per se), nor do they add limitations that, when taken as a combination, result in the claim as a whole amounting to significantly more than the judicial exception. In respect to dependent claims 2– 3, 6, 9, 17, and 20:	
Claim 2 recites additional mental steps of verifying and storing recorded information;
Claim 3 recites additional data collection for purposes of authenticating users;
Claim 6 recites that the steps are done by a human;
Claim 9 merely recites displaying of information;
Claim 17 merely further describes the verifying step;
Claim 20 merely recites the comparison of data and the presentation of the results of the comparison.

Step 2B: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements or combination of elements in the claims other than the abstract idea per se [e.g. a sensor, a data storage, a processor, a non-transitory computer-readable storage medium] amount to no more than  mere instructions to implement the idea on a computer, or the recitation of generic computer structure that serves to perform generic computer functions previously known to the industry2  [e.g. performing repetitive calculations;  receiving, processing, and storing data; 
Applicant’s specification, at, e.g., paragraphs [00121], [00143], [00148],  provides evidence of generic computer hardware performing generic, well-known, computer functions. 

Viewed as a whole, these additional claim elements, both individually and in combination, do not provide meaningful limitations to transform the above identified abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more (e.g. improvements to another technology or technical fields, improvements to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment) than the abstract idea itself.   Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation3.
Therefore, the claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter. See Alice Corporation Pty. Ltd. v. CLS Bank International, 573 U.S. No. 13–298.            
            
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 9, 20, 25, 26, 27, 32, 33, 36, 44, 55, and 57 are rejected under 35 U.S.C. 103 as being unpatentable over Lipner et al. (U.S. 2007/0270980, hereinafter Lipner), in view of Hodge et al. (U.S. 2013/0274929, hereinafter Hodge).

In respect to claim 1, Lipner discloses a computer-implemented method for monitoring and recording a process in a clean space, the method comprising:
	- providing an electronic process record to a user using at least one processor (see at least [0040]... The document database 24 stores background documents concerning the procedure and other reference material that might be helpful to the operators, in several languages. This information is available to the operators through the client workstations by requests made to the request handler 34...);
	- monitoring, using at least one sensor, for an event associated with the electronic process record (see at least [0040] ... The procedure evaluator software module 30 communicates with a procedure state manager computer program software module 32 which monitors the state of the procedure and at the option of the operator either automatically implements and advances the consecutive steps of the procedure as each step is satisfied or manually takes the action directed by the client workstations 20 through the request handler computer software module 34.);
	- detecting, using the at least one sensor, the event associated with the electronic process record (see at least [0040]... The procedure database 22 communicates with a procedure evaluator computer software module 30 that also receives input from a data monitor 28 that processes and conditions the sensor signals 13. The procedure evaluator compares the sensor signals with the entry conditions required for the start of the several procedures and identifies the appropriate procedures whose entry conditions are satisfied...) ; and
	- recording, in at least one data storage, using the at least one processor, in the electronic process record, information associated with the detected event, the recorded information being associated with a record of the electronic process record in the at least one data storage; wherein, optionally, the recording is a real-time or substantially real-time recording4 (see at least [0040] ... The server 14 also has a logger 36 that monitors and records the steps of the procedures, entry conditions and other data from the procedure state manager 32, all of which is time-stamped. The requests and directions from the .
	Lipner may not explicitly disclose a clean space.
	Analogous art Hodge discloses a clean space (e.g. a clean room) (see at least [0038] As shown in FIG. 1A, a flexible manufacturing system 100 which may be used to manufacture biopharmaceuticals, or other clean-room type of manufacturing process; see further [0020] ... The system also includes a central controller operating to at least perform one or more of operation and information collection for the operation of at least one of the system and one or more modules).
	Since each individual element and its function are shown in the prior art, albeit shown in separate references, the differences between the claimed subject matter and the prior art rests not on any individual element or function but in the very substitution itself- that is the clean room operating procedures with information collection of  Hodge with the plant operating procedures with information collection in Lipner. 
Thus, the simple substitution of one known element for another producing a predictable result of using the computerized procedures system in any needed environment, and since this is merely a field of use limitation, renders the claim obvious. 
	
	Additionally in regards to claim 1, the Examiner further notes the recited “optionally” statement does not move to distinguish the claimed invention from the cited art.  Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure (MPEP 2111.04). 

Claim 36 recites substantially similar limitations to those found in claim 1, and is rejected using the same rationale. 

In respect to claim 9, the combined invention of Lipner and Hodge disclose the computer-implemented method of claim 1, (see Id.) Lipner further disclosing wherein the electronic process record is provided to the human user via a display (see at least [0038] The text of the procedures and background and supporting documents that may be used for reference are stored in multiple languages and may be displayed on different client workstations 20 in different languages).

Claim 44 recites substantially similar limitations to those found in claim 9, and is rejected using the same rationale. 


 
In respect to claim 20, the combined invention of Lipner and Hodge disclose the computer-implemented method of claim 1, (see Id.) Lipner further disclosing wherein when the recorded information associated with the electronic process record is outside a specification set out in the electronic process record the user or a recipient is notified and, optionally, the user is provided with a corrective action for implementing process controls to correct the event with or without user or recipient intervention (see at least [0035] The computerized procedures system of this invention combines the textural procedure information synergistically with the plant data required to determine the status of the steps and then processes that data to give the operator the status of the steps; see further  [0046] ... Each button 74 has an icon on its left representative of the state of the Critical Safety Function (CSF) that it represents. Solid red would indicate the most serious state while solid green would indicate normal operation; with shades in between indicating gradients of states from worst to best [i.e. the user or a recipient is notified]. The CSF tab 66 also has an icon on the extreme left that indicates the most serious state among the six Critical Safety Functions, however the operator cannot tell which function is in the most serious state without opening the window illustrated in FIG. 5 by clicking on the CSF tab 66. The icon for the highest priority CSF comes up first when the tab 66 for the CSF trees is actuated [i.e. corrective action for implementing process controls to correct the event with or without user or recipient intervention] . The trees are identical to the paper version of the procedures with added highlighting of the current path. The operator can navigate to the procedure from the corresponding terminus 76 shown on the far right of the display. The relevant CSF trees display takes priority over the display shown in FIG. 4 if the corresponding critical safety function indicates an emergency condition. The CSF tree displays are themselves prioritized in order in which the buttons 74 are listed in FIG. 5.)
	Additionally in regards to claim 20, the Examiner further notes the recited “optionally” statement does not move to distinguish the claimed invention from the cited art.  Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure (MPEP 2111.04). 

Claims 55 and 57 recite substantially the same limitations as found in claim 20, and are rejected using the same rationale. 

In respect to claim 25, Lipner discloses a system for electronically monitoring and recording a process in a clean space, the system comprising:
	- a sensor, the sensor adapted for operation in the [clean space] plant; - a data storage comprising one or more catalogues of information associated with the process; and - a processor, the processor in communication with the sensor, and the data storage (see at least [0037] FIG. 1 shows an overview of the computerized procedure system of this invention that has two main components, the server 14, 16 and the client workstations 20. The main server 14 and backup server 16 are responsible for all dynamic information, while the client workstations 20 handle presentation of the information and the interaction with the user. The servers 14, 16 receive information from plant sensors which monitor process conditions, over the plant instrumentation and control network 12 and output information regarding those conditions and the applicable procedure steps, over an application network 18 to the various client workstations 20... The server responds to client workstation requests asynchronously, i.e., while responding to the workstation requests the server continues to monitor the sensor outputs...[e.g. a processor, the processor in communication with the sensor, and the data storage]; see further  [0039] FIG. 1 shows the main server 16 connected to the plant instrumentation and control network 12 from which it receives the sensor signals 13 that also include information on the quality of the data being received. The server's procedures output 35 is communicated through an application network 18 to the client workstations 20. An optional backup server 16 is connected in parallel with the main server 14 and includes the identical databases [i.e. data storage one or more catalogues of information associated with the processes], computer software modules and sensor information as the main server 14...).
	Lipner may not explicitly disclose a clean space.
	Analogous art Hodge discloses a clean space (e.g. a clean room) (see at least [0038] As shown in FIG. 1A, a flexible manufacturing system 100 which may be used to manufacture biopharmaceuticals, or other clean-room type of manufacturing process; see further [0020] ... The system also includes a central controller operating to at least perform one or more of operation and information collection for the operation of at least one of the system and one or more modules).
	Since each individual element and its function are shown in the prior art, albeit shown in separate references, the differences between the claimed subject matter and the prior art rests not on any individual element or function but in the very substitution itself- that is the clean room operating procedures with information collection of  Hodge with the plant operating procedures with information collection in Lipner. 
Thus, the simple substitution of one known element for another producing a predictable result of using the computerized procedures system in any needed environment, and since this is merely a field of use limitation, renders the claim obvious. 

In respect to claim 26,  the combined invention of Lipner and Hodge disclose the system of claim 25 (see Id..), Lipner disclosing wherein the information comprises data associated with one or more of: user identity, user authorization, one or more process records, and one or more events (see at least [0040] ... The authorization database 26 stores all of the information about authorized users and can verify a request for access through the request handler 34; see at least [0040] ... The procedure database contains all the procedure information, including the abstract structural descriptions of the procedural logic trees, along with the associated text in several languages and metadata...).

In respect to claim 27,  the combined invention of Lipner and Hodge disclose the system of claim 25 (see Id..), Hodges disclosing further comprising a display adapted for operation associated with the clean space, wherein the display is positioned at a location that is outside the clean space and viewable by the user or the display is for operation in the clean space (see at least FIG. 9, Workstation 908, and the Modules 902, [noting that the workstation is outside of the modules (i.e. clean-space)]; and see [0053], which further describes FIG. 9, and discloses that the workstation 908 has a GUI). 

In respect to claim 32, the combined invention of Lipner and Hodge disclose the system of claim 25 (see Id..), Lipner disclosing further comprising one or more devices for implementation of one or more process controls (see at least [0037] FIG. 1 shows an overview of the computerized procedure system of this invention that has two main components, the server 14, 16 and the client workstations 20. The main server 14 and backup server 16 are responsible for all dynamic information, while the client workstations 20 handle presentation of the information and the interaction with the user. The servers 14, 16 receive information from plant sensors which monitor process conditions, over the plant instrumentation and control network 12 and output information regarding those conditions and the applicable procedure steps, over an application network 18 to the various client workstations 20... The server responds to client workstation requests asynchronously, i.e., while responding to the workstation requests the server continues to monitor the sensor outputs). 

In respect to claim 33,  the combined invention of Lipner and Hodge disclose the system of claim 25 (see Id..), Lipner disclosing wherein the processor processes information associated with an event in the process that is outside a specification set out in the electronic process record and notifies a user or recipient; and, wherein the recipient is positioned inside or outside the clean space (see at least [0035] The computerized procedures system of this invention combines the textural procedure information synergistically with the plant data required to determine the status of the steps and then processes that data to give the operator the status of the steps; see further  [0046] ... Each button 74 has an icon on its left representative of the state of the Critical Safety Function (CSF) that it represents. Solid red would indicate the most serious state while solid green would indicate normal operation; with shades in between indicating gradients of states from worst to best [i.e. the user or a recipient is notified]. The CSF tab 66 also has an icon on the extreme left that indicates the most serious state among the six Critical Safety Functions, 

Claims 3 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Lipner et al. (U.S. 2007/0270980, hereinafter Lipner), in view of Hodge et al. (U.S. 2013/0274929, hereinafter Hodge), in further view of Asenjo et al. (U.S. 2014/0335480, hereinafter Asenjo). 

In respect to claim 3, the combined invention of Lipner and Hodge disclose the computer-implemented method of claim 1, (see Id.), and while Lipner discloses authenticated users (see at least [0019] Preferably the server has a separate procedure database for storing one or more step-by-step procedures for operating the process under various conditions; a document database for storing documents that contain background and amplification for the procedural steps stored in the procedure database; and an authorization database for storing user names, passwords and security access levels of the operators and other users authorized to access the server); Lipner and Hodge may not explicitly disclose further comprising authenticating the user of the clean space, using the at least one sensor in communication with the at least one processor in communication with the at least one data storage, wherein the authenticating occurs prior to providing the electronic process record.
	Analogous art Asenjo discloses  further comprising authenticating the user of the clean space, using the at least one sensor in communication with the at least one processor in communication with the at least one data storage, wherein the authenticating occurs prior to providing the electronic process record (see at least [0054] The performance enhancement component 116 can utilize authentication techniques and/or can leverage the authentication procedures associated with the industrial automation system 104 to facilitate identifying users and their relationship to or interactions with the industrial automation system 104. If a user ( e.g., an authorized operator) is using a device associated with the industrial automation system 104, and the device is handed over to a different user ( e.g., portable device is physically passed from one user to another user, or the other user takes over operation of the device), the performance enhancement component 116 can detect the new user who is operating the device based at least in part on authentication information ( e.g., usemame, password, biometric information, etc.) associated with the new user and/or by detecting the location of the new user in relation to the device based using the at least one sensor in communication with the at least one processor in communication with the at least one data storage] of the user. In some implementations, the performance enhancement component 116 can facilitate controlling access to devices, processes, or assets associated with the industrial automation system 104 by a user based at least in part on authentication of the user; see further [0044] The collection component 102 can monitor or track the operation of the industrial automation system 104 and users associated with the industrial automation system 104 (e.g., operators, technicians, managers, engineers, etc., interacting or working with the industrial automation system 104). The collection component 102 can receive, obtain, detect, capture, or collect data relating to the operation of the industrial automation system 104, the users associated with the industrial automation system 104, and the network component 112. The collection component also can receive, obtain, detect, capture, or collect data from other sources, such as extrinsic sources).
	Since each individual element and its function are shown in the prior art, albeit shown in separate references, the differences between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is the RFID sensor for user authentication of Asenjo  with the authentication of users in Lipner and Hodge. 
Thus, the simple combination of one known element with another producing a predictable result of allowing a user to authenticate their identity without needing to manually enter in information,  renders the claim obvious. 

Claim 38 recites substantially similar limitations to those found in claim 3, and is rejected using the same rationale. 

Allowable Subject Matter
Claims 2, 6, 17, 37, 41, and 50 would be allowable the base claim were rewritten to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action, and if the dependent claims were rewritten to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon considered pertinent to Applicant’s disclosure.
Ishimaru; Kenji et al. (U.S. 8,977,424), which discloses a fault diagnosis method and fault diagnosis device; 
Pannese; Patrick D. et al. (U.S. 2008/0155447), which discloses methods and systems for controlling a semiconductor fabrication process
MIZOE; Akihito et al. (U.S. 2008/0133973), which discloses a data processing method and data analysis apparatus

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN S MILLER whose telephone number is (571)270-5288.  The examiner can normally be reached on M-F 10am-6pm. Examiner’s fax phone number is (571) 270-6288.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on (571) 272-6724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALAN S MILLER/Primary Examiner, Art Unit 3683                                                                                                                                                                                                        






	
	


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See, further claim 6, which recites “The computer-implemented method of claim 2, wherein more than one user participates in the process, and wherein each user performs some or all of the monitoring, detecting, recording, verifying and/or storing according to the electronic process record provided to that user, and, optionally, wherein the more than one user is more than one human or the more than one user is at least one human and at least one machine”, which further shows that the claims are directed to a mental process. 
        2 “It is well-settled that mere recitation of concrete, tangible components is insufficient to confer patent eligibility to an otherwise abstract idea. Rather, the components must involve more than performance of “‘well understood, routine, conventional activit[ies]’ previously known to the industry.” Alice, 134 S. Ct. at 2359 (quoting Mayo, 132 S.Ct. at 1294)”. Id, pages 10-11.  “Likewise, the server fails to add an inventive concept because it is simply a generic computer that “administer[ s]” digital images using a known “arbitrary data bank system.” Id. at col. 5 ll. 45–46. But “[f]or the role of a computer in a computer-implemented invention to be deemed meaningful in the context of this analysis, it must involve more than performance of ‘well-understood, routine, [and] conventional activities previously known to the industry.’” Content Extraction, 776 F.3d at 1347–48 (quoting Alice, 134 S. Ct at 2359). “These steps fall squarely within our precedent finding generic computer components insufficient to add an inventive concept to an otherwise abstract idea. Alice, 134 S. Ct. at 2360 (“Nearly every computer will include a ‘communications controller’ and a ‘data storage unit’ capable of performing the basic calculation, storage, and transmission functions required by the method claims.”); Content Extraction, 776 F.3d at 1345, 1348 (“storing information” into memory, and using a computer to “translate the shapes on a physical page into typeface characters,” insufficient confer patent eligibility); Mortg. Grader, 811 F.3d at 1324–25 (generic computer components such as an “interface,” “network,” and “database,” fail to satisfy the inventive concept requirement); Intellectual Ventures I, 792 F.3d at 1368 (a “database” and “a communication medium” “are all generic computer elements”); BuySAFE v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014) (“That a computer receives and sends the information over a network—with no further specification—is not even arguably inventive.”)”. TLI Communications LLC v. AV Automotive L.L.C., (No. 15-1372, (Fed. Cir. May 17, 2016)), at *12-13
        
        3 “Nor, in addressing the second step of Alice, does claiming the improved speed or efficiency inherent with applying the abstract idea on a computer provide a sufficient inventive concept. See Bancorp Servs., LLC v. Sun Life Assurance Co. of Can., 687 F.3d 1266, 1278 (Fed. Cir. 2012) (“[T]he fact that the required calculations could be performed more efficiently via a computer does not materially alter the patent eligibility of the claimed subject matter.”); CLS Bank, Int’l v. Alice Corp., 717 F.3d 1269, 1286 (Fed. Cir. 2013) (en banc) aff’d, 134 S. Ct. 2347 (2014) (“[S]imply appending generic computer functionality to lend speed or efficiency to the performance of an otherwise abstract concept does not meaningfully limit claim scope for purposes of patent eligibility.” (citations omitted))”. Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 115 U.S.P.Q.2d 1636 (Fed. Cir. 2015). 
        
        
        4 Examiner noting that Applicant’s specification merely states, at [0082]: “In some embodiments, the recording 150 is a real-time, or substantially real time, recording of information associated with the process”.